Citation Nr: 0113716	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-08 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for residuals of back 
surgery.  

3.  Entitlement to service connection for residuals of hip 
surgery. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from July 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Board notes that the veteran failed to appear for his 
requested hearing at the RO scheduled in June 1999.  In 
addition, although the veteran requested a hearing before the 
Board in Washington, DC, he failed to report for the hearing 
scheduled in April 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the duty to assist, under the new law, VA is 
generally required to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  

Specifically, in disability compensation claims, the new law 
states that the duty to assist requires VA to obtain the 
veteran's service medical records or other relevant service 
records held or maintained by a government entity.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  When VA attempts to obtain records from a 
federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).

The Board finds that a remand is required in this case for 
compliance with the new provisions of the VCAA.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

Initially, the Board observes that the RO denied each of the 
veteran's claims as not well grounded.  As discussed above, 
the VCAA eliminated the well-grounded requirement.  On 
remand, the RO must implement this change.  

On his June 1998 claim form, the veteran alleges active 
service from July 1978 to July 1984.  The only verified 
period of service is from July 1978 to July 1982.  The 
veteran has also suggested that he had service in the Persian 
Gulf War.  On remand, the RO should take the necessary steps 
to verify the veteran's period of active duty service.  If 
there is additional service, the RO ensure that all service 
medical records are associated with the claims folder.  In 
addition, the veteran has alleged service as a Green Beret, 
in Special Forces, in Airborne, and in underwater operations.  
He associates activities performed during such service with 
the disorders for which he seeks service connection.  This 
service is not reflected on the DD 214 of record, but is 
possibly supported by service medical records.  The RO should 
secure the veteran's complete service personnel records in an 
effort to verify the circumstances of his service.   

In addition, in a July 1998 statement, the veteran indicated 
that medical records were available from St. Charles Memorial 
in Louisiana, Mary Washington Hospital in Fredericksburg, 
Virginia, St. Mary's Hospital in Leonardtown, Maryland, Johns 
Hopkins in Baltimore, Maryland, and Dr. Yousaf.  However, he 
could not afford to copy all of the records.  The claims 
folder contains records from Johns Hopkins and Dr. Yousaf.  
Pursuant to the VCAA, the RO should assist the veteran in 
obtaining records from the other providers, if he completes 
the necessary releases.   

Finally, in his September 1998 notice of disagreement, the 
veteran stated that he had "stacks of medical records" that 
allegedly would show that his disorders were service 
connected.  On remand, the RO should invite the veteran to 
submit copies of records that are relevant to treatment for 
any of the three disorders for which he claims service 
connection.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps 
to verify each of the veteran's alleged 
periods of active service.  If additional 
service is verified, the RO should attempt 
to secure the service medical records for 
that period, as provided by law.  The RO 
should also obtain the veteran's complete 
service personnel records.  

2.  The RO should contact the veteran in 
writing and ask that he complete a release 
of medical information for St. Charles 
Memorial in Louisiana, Mary Washington 
Hospital in Fredericksburg, Virginia, and 
St. Mary's Hospital in Leonardtown, 
Maryland.  Upon receipt of the completed 
releases, the RO should attempt to secure 
those records as provided by law.   

The RO should also invite the veteran to 
submit copies of records from the "stacks 
of medical records" referred to in his 
September 1998 notice of disagreement that 
are relevant to treatment for a liver 
disorder, residuals of back surgery, or 
residuals of hip surgery.     

3.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4.  The RO should then readjudicate the 
veteran's claim for service connection for 
a liver disorder, residuals of back 
surgery, and residuals of hip surgery.  If 
the disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


